Exhibit 10.27

OMNIVISION TECHNOLOGIES, INC.

2007 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2007 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Stock Option (the “Notice of Grant”) and Terms and Conditions of Stock Option
Grant, attached hereto as Exhibit A (together, the “Option Agreement” or the
“Agreement”).

 

Participant:

 

 

 

Address:

 

Participant has been granted the right to receive an Option to purchase Common
Stock of the Company, subject to the terms and conditions of the Plan and this
Agreement, as follows:

 

Grant Number

 

 

 

 

Date of Grant

 

 

 

 

Vesting Commencement Date

 

 

 

 

Number of Shares Granted

 

 

 

 

Exercise Price per Share

$ 

 

 

 

 

Total Exercise Price

$ 

 

 

 

 

Type of Option

 

  Incentive Stock Option

 

 

 

 

  Nonstatutory Stock Option

 

 

Term/Expiration Date

 

 

 

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, this Option
may be exercised, in whole or in part, in accordance with the following
schedule:

ONE-SIXTEENTH (1/16TH) OF THE SHARES SUBJECT TO THE OPTION SHALL VEST AT THE END
OF EACH QUARTER AFTER THE VESTING COMMENCEMENT DATE, SO THAT THE OPTION SHALL BE
FULLY EXERCISABLE FOUR YEARS AFTER THE VESTING COMMENCEMENT DATE, PROVIDED THAT
THE PARTICIPANT CONTINUES TO SERVE AS A SERVICE PROVIDER ON SUCH DATES.

--------------------------------------------------------------------------------


 

Termination Period:

This Option shall be exercisable for forty-five (45) days after Participant
ceases to be a Service Provider, unless such termination is due to Participant’s
death or Disability, in which case this Option shall be exercisable for twelve
(12) months after Participant ceases to be Service Provider.  Notwithstanding
the foregoing, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 14(c) of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. 
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.

PARTICIPANT

 

OMNIVISION TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.             Grant.  The Company hereby grants to Participant an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to all of the terms and conditions in this Agreement and the
Plan, which is incorporated herein by reference.  Subject to Section 19(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it will
be treated as a Nonstatutory Stock Option (“NSO”).

2.             Vesting Schedule.  Except as provided in Section 3 below, the
Option awarded by this Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant.  Shares scheduled to vest on a
certain date or upon the occurrence of a certain condition will not vest in
Participant in accordance with any of the provisions of this Agreement, unless
Participant will have been continuously a Service Provider from the Date of
Grant until the date such vesting occurs.

3.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of the balance, or some lesser portion of the
balance, of the unvested Option at any time, subject to the terms of the Plan. 
If so accelerated, such Option will be considered as having vested as of the
date specified by the Administrator.

4.             Exercise of Option.  This Option may be exercised only within the
term set out in the Notice of Grant, and may be exercised during such term only
in accordance with the Plan and the terms of this Agreement.

This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in such other form and manner
as determined by the Administrator, which will state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan.  The Exercise Notice will be completed by Participant and delivered to the
Company.  The Exercise Notice will be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares together with any applicable
withholding taxes.  This Option will be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price.

5.             Method of Payment.  Payment of the aggregate Exercise Price will
be by any of the following, or a combination thereof, at the election of
Participant:

(a)           cash;

(b)           check;

--------------------------------------------------------------------------------


 

(c)           consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or

(d)           surrender of other Shares which, (i) in the case of Shares
acquired from the Company, either directly or indirectly, have been owned by
Participant and not subject to a substantial risk of forfeiture for more than
six (6) months on the date of surrender, and (ii) have a Fair Market Value on
the date of surrender equal to the aggregate Exercise Price of the Exercised
Shares.

6.             Tax Obligations.

(a)           Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares.  To the extent determined appropriate by the
Company in its discretion, it shall have the right (but not the obligation) to
satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

(b)           Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition.  Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.

(c)           Code Section 409A.  Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the fair
market value of a Share of Common Stock on the date of grant (a “Discount
Option”) may be considered “deferred compensation.”  A Discount Option may
result in (a) income recognition by Participant prior to the exercise of the
option, (b) an additional twenty percent (20%) tax, and (c) potential penalty
and interest charges.  Participant acknowledges that the Company cannot and has
not guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the fair market value of a Share of Common Stock on the
Date of Grant in a later examination.  Participant agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the date of grant, Participant
will be solely responsible for Participant’s costs related to such a
determination.

7.             Rights as Stockholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have

--------------------------------------------------------------------------------


 

been issued, recorded on the records of the Company or its transfer agents or
registrars, and, in the case of certificated shares, delivered to Participant. 
After such issuance, recordation and, if applicable, delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

8.             No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR ACQUIRING SHARES HEREUNDER. 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

9.             Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at OmniVision
Technologies, Inc., 1341 Orleans, Sunnyvale, CA 94089-1136, or at such other
address as the Company may hereafter designate in writing.

10.           Grant is Not Transferable.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by Participant.

11.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

12.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.  Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

--------------------------------------------------------------------------------


 

13.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

14.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

15.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

17.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

18.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company.

19.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.

20.           Governing Law.  This Agreement shall be governed by the laws of
the State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation shall be conducted in
the courts of Alameda County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.

--------------------------------------------------------------------------------


 

EXHIBIT B

OMNIVISION TECHNOLOGIES, INC.

2007 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

OmniVision Technologies, Inc.

1341 Orleans

Sunnyvale, CA 94089-1136

 

Attention:

 

1.             Exercise of Option.  Effective as of
today,                                  ,                          , the
undersigned (“Purchaser”) hereby elects to purchase                            
shares (the “Shares”) of the Common Stock of OmniVision Technologies, Inc. (the
“Company”) under and pursuant to the 2007 Equity Incentive Plan (the “Plan”) and
the Stock Option Agreement dated                        (the “Agreement”).  The
purchase price for the Shares will be $                            , as required
by the Agreement.

2.             Delivery of Payment.  Purchaser herewith delivers to the Company
the full purchase price for the Shares and any required withholding taxes to be
paid in connection with the exercise of the Option.

3.             Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Agreement and
agrees to abide by and be bound by their terms and conditions.

4.             Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.

5.             Tax Consultation.  Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.

6.             Entire Agreement; Governing Law.  The Plan and Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan and the
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior

--------------------------------------------------------------------------------


undertakings and agreements of the Company and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of California.

 

Submitted by:

 

Accepted by:

 

 

 

PURCHASER

 

OMNIVISION TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Its

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

--------------------------------------------------------------------------------